Citation Nr: 0728967	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-33 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for capsulitis, right 
elbow, currently assigned a noncompensable disability 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  That decision continued a noncompensable 
disability evaluation.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not currently present any objective 
evidence of right elbow capsulitis.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
capsulitis, right elbow have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5099-5021, 5205-10 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  With regard to an application to reopen a 
claim which had been previously denied by a final decision, 
notice to the claimant must include an explanation of what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Concerning a claim for an increased rating for a 
service-connected disability, only the last two elements 
noted above are relevant to the claim, i.e., degree of 
disability and the effective date of the disability, because 
in such cases service connection has already been 
established.  Finally, regarding an appeal of an initial 
disability rating or effective date assigned when service 
connection is granted, such appeals are generally considered 
to be "downstream" issues from the original grant of 
service connection.  Therefore, in response to a notice of 
disagreement initiating an appeal of such an issue, VA is 
required by statute to issue a statement of the case (SOC) 
informing the claimant of the laws and regulations pertaining 
to the issue and notifying him or her of the evidence used to 
render the determination.  38 U.S.C.A. § 7105(d).  Separate 
notice of VA's duty to assist the veteran and of the 
veteran's responsibilities in the development of his appeal 
involving such downstream issues is not required when the 
veteran was provided adequate notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this case involving a claim for increased rating, the RO 
provided the appellant with notice of the information and 
evidence that is necessary to substantiate the claim in 
November 2004, prior to the initial decision on the claim in 
March 2005.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met in this case.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for an increased rating.  
Specifically, the November 2004 letter stated that in order 
to establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that the 
condition has gotten worse.  Additionally, the September 2005 
Statement of the Case (SOC) notified the veteran of the 
reasons for the denial of his claim for increased rating and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  The SOC also provided the veteran 
with the schedular criteria used to evaluate his service-
connected capsulitis, right elbow, namely Diagnostic Codes 
5021 and 5205-10.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the November 2004 letter notified 
him that reasonable efforts would be made to help him obtain 
any further evidence necessary to support his claim.  He was 
informed that VA would request all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
letters notified the veteran that, in addition to the records 
already received, he must provide enough information about 
any further records so that they could be requested from the 
agency or person that has them.  In addition, the letters 
stated that it was the veteran's responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).

As noted above, with regard to the five elements of a service 
connection claim, i.e., 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability, the first three elements apply only 
to claims for service connection and are not relevant to 
claims for increased ratings for a disability that is already 
service-connected.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  With regard to the last two elements, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for 
increased rating, as noted above, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the claim at issue until May 2006.  
Despite the untimely notice provided to the appellant on this 
element, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, the Board concludes below that the appellant is not 
entitled to an increased rating for capsulitis, right elbow, 
and thus any questions as to the appropriate effective date 
to be assigned is rendered moot.

VA has assisted the veteran throughout the course of this 
appeal by providing him with a VA examination to assess the 
degree of impairment resulting from his service-connected 
disability and provided him with an SOC that informed him of 
the laws and regulations relevant to his claim.  The RO 
obtained VA treatment records, and the veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  Thus, the Board finds that there is no 
indication that there is additional available evidence to 
substantiate the veteran's claim that has not been obtained 
and associated with the claims folder.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case. 

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2006).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. 38 C.F.R. § 4.7 
(2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was originally granted service connection for 
capsulitis, right elbow, with a noncompensable evaluation in 
a rating decision of December 1973.  The rating decision 
being appealed denied the veteran's claim for an increased 
rating.  

Right elbow capsulitis is evaluated analogously to myositis 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5099-5021 
(2006).  See 38 C.F.R. § 4.20.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, the Board has considered 
below the propriety of assigning a higher, or separate, 
rating under another diagnostic code.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).

Per instructions in the VA Schedule for Rating Disabilities, 
myositis is one of certain diseases that is rated on 
limitation of motion of affected parts as degenerative 
arthritis under Diagnostic Code 5003.  See Pernorio, 2 Vet. 
App. at 629 (Board should provide an explanation for a 
diagnostic code used for a disorder that must be rated 
analogously to another disorder).  Those criteria provide 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation for 
capsulitis, right elbow.  On a December 2004 VA medical 
examination, the examiner found no objective evidence of 
right elbow capsulitis existing currently.  In addition, the 
examiner noted that there was no limitation of motion of the 
joint on physical examination, and x-rays reflected that soft 
tissues were unremarkable and there was no effusion.  The 
impression on the x-ray report was "normal right elbow."  
Consequently, the veteran is not entitled to an increased 
evaluation under Diagnostic Code 5099-5201 or, as explained 
in more detail below, under any of the criteria for assessing 
limitation of motion of the elbow joint.

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a compensable 
rating for right elbow capsulitis are not met under other 
diagnostic codes.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 
5205-5210 (2006).  Specifically, for a compensable rating 
under Diagnostic Code 5205, the evidence must reflect 
ankylosis--favorable, at an angle between 90 and 70 degrees.  
However, the December 2004 VA examiner specifically noted 
that there was no joint ankylosis.  Diagnostic Code 5206 
requires the forearm to have flexion limited to 110 degrees; 
Diagnostic Code 5207 requires the forearm to have extension 
limited to 45 degrees; and Diagnostic Code 5208 requires the 
forearm to have flexion limited to 100 degrees and extension 
to 45 degrees to warrant a compensable rating.  Although 
there was some tenderness of the right elbow, the December 
2004 examiner noted on physical examination that there was no 
limitation of motion.  Finally,  Diagnostic Code 5209 
requires a joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius and Diagnostic Code 5210 requires a radius and ulna, 
nonunion of, with flail false joint.  The December 2004 VA 
examination reflected x-ray findings which revealed that 
joint space and articular surface were normal and there was 
no fracture or dislocation.  

Thus, in considering Diagnostic Codes 5205-5210, the Board 
notes that the VA examination of December 2004 did not 
reflect any of the findings noted above warranting a 
compensable rating under any of the Diagnostic Codes 
pertaining to the elbow.  Therefore, the Board finds that the 
veteran is not entitled to a higher initial evaluation under 
the Diagnostic Codes 5205-5210.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a higher evaluation for right elbow 
capsulitis.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board further notes that there is no evidence of 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b) (2006).  Therefore, the Board will not 
consider the question of entitlement to an extraschedular 
evaluation.


ORDER

An increased (compensable) disability rating for capsulitis, 
right elbow, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


